Appeal from a judgment and order (denominated order) of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered April 24, 2015. The judgment and order, among other things, determined that plaintiff Travelers Casualty and Surety Company of America is the real party in interest.
It is hereby ordered that the judgment and order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that, to the extent our decision in Peerless Ins. Co. v Talla Constr. Co. (272 AD2d 919 [2000]) may be construed to provide that acts constituting bad faith on the part of a surety are restricted to fraud and collusion, it should instead be read to provide that fraud and collusion are merely examples of such acts (see generally Maryland Cas. Co. v Grace, 292 NY 194, 200 [1944]).
Present — Peradotto, J.P., Carni, Lindley, Curran and Scudder, JJ.